Citation Nr: 0827254	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-03 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier then January 31, 
2001, for the grant of service connection for Type II 
diabetes mellitus (Nehmer granted).   


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1969 to 
April 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 

The veteran testified before the undersigned Veterans Law 
Judge in May 2008. 

At the veteran's hearing he submitted additional evidence 
with a waiver of initial RO jurisdiction.  The Board has 
accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on 
appeal has been accomplished.  

2.  The veteran filed a claim for service connection for 
diabetes mellitus in January 1976 and a July 1977 RO rating 
decision denied service connection; the veteran did not file 
a timely appeal.

3.  The veteran filed a petition to reopen his claim for 
entitlement to service connection for diabetes mellitus in 
January 2001. 


CONCLUSION OF LAW

The criteria for an effective date prior to January 31, 2001, 
the date of receipt of the veteran's petition to reopen his 
claim, for the grant of service connection of diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 5107, 5110(a) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102,  3.114, 3.155, 
3.157, 3.400, 3.816 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

In the present appeal, the November 2005 Statement of the 
Case (SOC) included citation to the provisions of 38 C.F.R. § 
3.400 and discussion of the legal authority governing 
effective dates for grants of service connection.  A March 
2006 letter specifically provided notice regarding the 
assignment of effective dates.  Moreover, the veteran has 
been afforded the opportunity to present evidence and 
argument with respect to the claim for an earlier effective 
date for the grant of service connection for diabetes 
mellitus. The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the veteran.  
As explained below, the claim for an earlier effective date 
lacks legal merit; therefore, the duties to notify and assist 
required by the VCAA are not applicable to this claim.  See 
Mason v. Principi¸16 Vet. App. 129, 132 (2002). 
In addition, the veteran testified before the Board and 
submitted information in order to support his claim; 
therefore, the Board is satisfied that he had actual 
knowledge of what was necessary to substantiate the claim.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) 
(actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  

The Board finds that, in the circumstances of this case, 
these errors do not require a remand because the errors "did 
not affect the essential fairness of the adjudication."  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  

The veteran has also been afforded a hearing before the 
Board.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for an earlier 
effective date. 


II.  Analysis

In July 1976, the veteran filed a claim for entitlement to 
service connection for diabetes mellitus which was then 
denied by a July 1977 RO rating decision; the veteran did not 
file a timely appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.200, 20.1103 (2007).

In January 2001 the veteran filed a petition to reopen his 
claim for entitlement to service connection for diabetes 
mellitus based on Nehmer v. United States Department of 
Veterans Affairs, No. CV-86-6160 (N.D. Cal.)  In January 2002 
the RO granted the veteran service connection for diabetes 
mellitus associated with herbicide exposure under Nehmer with 
an initial 20 percent disability rating effective January 31, 
2001, the date of the veteran's claim.  During the pendency 
of the appeal an October 2002 RO rating decision granted the 
veteran a 40 percent disability rating for his service-
connected diabetes mellitus effective January 31, 2001.  The 
veteran testified that he should be granted an effective date 
of July 1976 since that is when he originally filed his claim 
and he received continuous treatment from 1976 until he was 
granted service connection. 

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Unless specifically provided otherwise, the 
effective date of award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(a) 
(West 2002).  

The pertinent implementing regulation provides that for 
direct service connection the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year of 
separation.  Otherwise, the effective date is the date of the 
receipt of the claim or the date the entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (emphasis 
added).  

Additionally, the Board notes that Nehmer v. United States 
Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal.) 
has now been incorporated in regulatory form at  (2007),  
which controls the awards under the Nehmer Court Orders for 
disability or death caused by a condition presumptively 
associated with herbicide exposure.  38 C.F.R. § 3.816 
provides, in pertinent, as follows:

(a) Purpose. This section states effective-date rules 
required by orders of a United States district court in the 
class-action case of Nehmer v. United States Department of 
Veterans Affairs, No. CV-86- 6160 TEH (N.D. Cal.).

(b) Definitions. For purposes of this section-

(1) Nehmer class member means: (i) A Vietnam veteran who has 
a covered herbicide disease;

(2) Covered herbicide disease means a disease for which the 
Secretary of Veterans Affairs has established a presumption 
of service connection before October 1, 2002 pursuant to the 
Agent Orange Act of 1991, Public Law 102-4, other than 
chloracne. Those diseases are: (i) Type 2 Diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes).

(c) Effective date of disability compensation. If a Nehmer 
class member is entitled to disability compensation for a 
covered herbicide disease, the effective date of the award 
will be as follows:

(1) If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section. A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded. Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.

(2) If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section. A claim will be considered 
a claim for compensation for a particular covered herbicide 
disease if:

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.

(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this 
section are not met, the effective date of the award shall be 
determined in accordance with §§ 3.114 and 3.400.

(e) Effect of other provisions affecting retroactive 
entitlement -- (1) General. If the requirements specified in 
paragraphs (c)(1) or (c)(2) . . . of this section are 
satisfied, the effective date shall be assigned as specified 
in those paragraphs, without regard to the provisions in 38 
U.S.C. 5110(g) or § 3.114 prohibiting payment for periods 
prior to the effective date of the statute or regulation 
establishing a presumption of service connection for a 
covered herbicide disease.

(g) Awards covered by this section. This section applies only 
to awards of disability compensation or DIC for disability or 
death caused by a disease listed in paragraph (b)(2) of this 
section.
 
The Board notes that the RO January 2002 grant of service 
connection was done under Nehmer and therefore,  the veteran 
is a "Nehmer class member" within the meaning of 38 C.F.R. § 
3.816(b)(1) and has a "Covered herbicide disease" within the 
meaning of 38 C.F.R. § 3.816(b)(2), i.e., diabetes mellitus.  
The effective date for the regulation that added diabetes 
mellitus as a disease presumptively due to in- service 
exposure to herbicides is May 8, 2001.  See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002).

However, the Board finds that the veteran does not meet the 
criteria under Nehmer and 38 C.F.R. § 3.816(c)(1) for an 
effective date earlier than January 31, 2001, since the 
original RO rating decision that denied service connection 
was not issued between September 25, 1985 and May 3, 1989.  
Accordingly, an earlier effective date is not warranted under 
38 C.F.R. § 3.816(c)(1).

In this case the current January 31, 2001, effective date has 
been set in accordance with the provisions of 38 C.F.R. § 
3.816(c)(2).  Specifically, if a VA claim was pending on May 
3, 1989, or, as in this case, was received between that date 
(in this case it was received on January 31, 2001) and May 8, 
2001, the effective date of the regulation making diabetes 
mellitus a disease presumptively due to in-service herbicide 
exposure, the effective date is the later of the date the 
claim was received (i.e., January 31, 2001) or the date the 
disability arose (allegedly in 1976), unless, under 38 C.F.R. 
§ 3.816(c)(3), the claim was received within one year after 
separation from service.  

The veteran's original claim for service connection for 
diabetes mellitus was received in July 1976, five years after 
the veteran's separation from service.  The veteran testified 
that he filed a year after his reserve service; however, the 
Board notes that 38 C.F.R. § 3.400(2)(ii) specifically states 
that the effective date for presumptive service connection is 
the date of entitlement arose, if claim is received within 1 
year after separation from active duty; otherwise the date of 
the receipt of claim, or date entitlement arose, whichever is 
later.  Therefore, for the veteran to be entitled for the 
presumption he would have had to file by April 30, 1972, 
which is one year after separation from active duty.  The 
Board accordingly finds that under 38 C.F.R. § 3.816(c)(2), 
the proper effective date would still be the later of either 
the date of the claim for the date the disability arose; 
here, the later date is the date of petition to reopen,  
i.e., January 31, 2001, which is the effective date that has 
been assigned.

The Board also notes that the effective date of service 
connection for a reopened claim cannot be the date of receipt 
of the claim that was previously and finally denied.  Lalonde 
v. West, 12 Vet. App. 377, 382 (1999) (holding that "the 
effective date of award for service connection is not based 
on the date of earliest medical evidence demonstrating a 
causal connection, but on the date that the application on 
which service connection was eventually awarded was filed 
with VA").  An application that had been previously denied 
cannot preserve an effective date for a later grant of 
benefits based on a new application.  "The fact that the 
appellant had previously submitted claim applications, which 
had been denied, is not relevant to the assignment of an 
effective date based on a current application."  Wright v. 
Gober, 10 Vet. App. 343, 346-47 (1997). 

The Board also notes that, "when determining the effective 
date of an award of compensation benefits, the BVA is 
required to review all the communications in the file, after 
the last final disallowance of the claim, which could be 
interpreted to be a formal or informal claim for benefits."  
See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  
Any communication or action that demonstrates an intent to 
apply for an identified benefit may be considered an informal 
claim.  See 38 C.F.R. § 3.155(a) (2007). The Court has held, 
however, that the Board is not required to conjure up issues 
that were not raised by an appellant.  See Brannon v. West, 
12 Vet. App. 32 (1998).  In this situation, the veteran 
testified that he did not file a formal or informal claim in 
the time period between July 1977 and January 2001; 
therefore, the Board accordingly does not need to address the 
issue of a formal or informal claim.  The Board notes that 
merely requesting, or claiming, and receiving VA outpatient 
treatment is not the same as requesting compensation benefits 
under 38 C.F.R. § 3.155.  See Crawford v. Brown, 5 Vet. App. 
33, 35-36 (1993)

Given the facts the above the Board finds that the claim for 
an earlier effective date for the grant of service connection 
for diabetes mellitus must be denied by operation of law.  
Where, as here, the law and not the evidence is dispositive, 
the matter on appeal must be terminated or denied as without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 








ORDER

The claim for an effective date earlier than January 31, 
2001, for the grant of service connection for diabetes 
mellitus is denied.  



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


